                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                                 §
 JEROME CORSI, et al.,                           §
                                                 §
                         Plaintiffs,             §
                                                 §
                   v.                            §      CIVIL ACTION NO.1:20-CV-00298-LY
                                                 §
 INFOWARS, LLC, et al.,                          §
                                                 §
                         Defendants.             §
                                                 §



                     DEFENDANT DAVID JONES’S OPPOSED MOTION
                   TO STAY DISCOVERY AND FOR PROTECTIVE ORDER



        Defendant Dr. David Jones requests that the Court stay discovery—including Plaintiffs’

efforts to depose Dr. Jones and two other Defendants next week—until the Court rules on

Defendants’ case-dispositive motions to dismiss, which have been fully briefed since October 14,

2020, and joins similar requests filed by the other Defendants (Dkt. 93, 94).

        The Court’s granting of the motions to dismiss would obviate the need for any discovery

in this case, and the significant time and expense associated with it for the parties. This is especially

true for Dr. Jones, who is not alleged to have made or disseminated any of the defamatory

statements on which Plaintiffs’ claims are based. Indeed, as U.S. District Judge Timothy J. Kelly

observed in transferring the case to this Court, Plaintiffs “make no allegations about David Jones’s

conduct at all.”

        Despite Plaintiffs’ failure to offer any legitimate basis for including Dr. Jones as a

Defendant in this case, he has been forced to defend against Plaintiffs’ misdirected claims (in
multiple courts) for two years, along with the associated time and significant expense. Dr. Jones

and the other Defendants filed their initial Rule 12(b)(6) motion to dismiss Plaintiffs’ claims on

April 8, 2019. After Plaintiffs belatedly amended their Complaint on July 29, 2020 while

Defendants’ 12(b)(6) motion was pending adjudication by this Court, Defendants were forced to

file new 12(b)(6) motions, which have been ready for decision since October 14, 2020, but remain

pending due to the Court’s busy docket and other demands on the Court’s time.

       Out of the blue, Plaintiff Klayman now insists on deposing Dr. Jones and two other

Defendants. Plaintiffs, however, have made no effort over the past two years to convene a Rule

26(f) conference to discuss a discovery plan for this case, a prerequisite to any discovery. In

October 2020, Defendants alerted Plaintiffs to the need for a Rule 26(f) conference prior to

commencing discovery. Plaintiffs ignored them.

       In response to Plaintiff Klayman’s stated intention to take these depositions, undersigned

counsel sought Plaintiffs’ consent to a stay of discovery noting, “[w]ith the motions to dismiss

fully briefed and pending since mid-October and hopefully on the verge of being decided, the most

efficient course at this point would be to have the Court stay discovery pending resolution of the

motions.” Undersigned counsel further proposed, “If any portion of the case survives the motions,

then the Court should extend the discovery deadline to permit the parties to complete discovery in

an orderly fashion.” In response to undersigned counsel’s request that Plaintiffs consent to the stay,

Plaintiff Klayman responded as follows:




       Plaintiff Klayman, through his associate, then noticed the depositions of Defendants Alex



                                                  2
Jones, Dr. Jones, and Owen Shroyer for next week, on February 24, 25, and 26, respectively. Apart

from the Rule 26(d) prohibition against these depositions due to Plaintiffs’ failure to hold a Rule

26(f) conference, the deposition notices are defective because they fail to specify a location of the

purported depositions. In addition, Plaintiffs have not indicated any special steps they would take

to protect the participants from the spread of Covid-19 during what they appear to intend to be in

person depositions. Plaintiffs also appear to seek these depositions for an improper purpose.

           For these reasons, the Court should stay discovery and issue a protective order against the

taking of the depositions of Dr. Jones and fellow Defendants Alex Jones and Owen Shroyer.

I.         THE COURT SHOULD STAY DISCOVERY UNTIL THE 12(b)(6) MOTIONS ARE DECIDED

           “A trial court has broad discretion and inherent power to stay discovery until preliminary

questions that may dispose of the case are determined.” Petrus v. Bowen, 833 F.2d 581, 583 (5th

Cir. 1987). This discretion includes staying discovery in appropriate cases in which dispositive

motions are pending. Id.; Dolenz v. Akin, 129 F.3d 612 (5th Cir. 1997), cert. denied, 523 U.S. 1048

(1998). It has commonly been observed that ‘[f]acial challenges to the legal sufficiency of a claim

or defense, such as a motion to dismiss based on failure to state a claim for relief, should…be

resolved before discovery begins.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th

Cir. 1997) (footnote omitted; emphasis added).

           Thus, this Court has stayed discovery in cases in which a dispositive motion was pending.

See, e.g., Kira, Inc. v All Star Maint., No. A-03-CA-950-LY, Order (W.D. Tex. Dec. 3, 2004)

(staying discovery pending ruling on 12(c) motion) (Yeakel, J.).1 The Court should similarly stay

discovery here.

           For two years, Dr. Jones and the other Defendants have had dispositive motions on file in




1
    The Court in Kira issued the stay while a scheduling order similar to the one in this case was in effect.

                                                             3
one form or another, awaiting adjudication as to Plaintiffs’ meritless claims—both in this action

and in Plaintiff Klayman’s copycat action in Florida. They have incurred significant expense

seeking to have a court adjudicate the sufficiency (or, more accurately, insufficiency) of Plaintiffs’

claims. This is particularly true for Dr. Jones, whose inclusion in this case remains a mystery.

       With the 12(b)(6) motions fully briefed for over four months, the Court presumably is close

to ruling. It would, therefore, be wasteful of the parties’ resources and the Court’s time for the

parties to embark on discovery now, as Plaintiffs’ eleventh-hour deposition notices seek to do.

Because the Rule 12(b)(6) motions focus entirely on the sufficiency and plausibility of the pleading

in Plaintiffs’ Amended Complaint, no discovery obtained by Plaintiffs will have any bearing on

the Rule 12(b)(6) motions. Petrus, 833 F.2d at 583; Smith v. Potter, 400 F. App’x 806, 813 (5th

Cir. 2010) (affirming discovery stay when pending dismissal motion involved issues “largely legal

rather than factual in nature”).

       In determining whether a stay is appropriate, a court “must balance the harm produced by

the delay in discovery against the possibility that the motion will be granted and entirely eliminate

the need for such discovery.” Bickford v. Boerne Ind. Sch. Dist., No. 5:15-CV-1146-DAE, 2016

WL 1430063, at *1 (W.D. Tex. Apr. 8, 2016) (staying discovery pending decision on motion to

dismiss) (quotation omitted).

       Given Plaintiffs’ failure to allege any specific action by Dr. Jones to harm them, among

numerous other infirmities in Plaintiffs’ claims, Dr. Jones has a reasonable probability of

succeeding on his motion to dismiss, thereby obviating the need for him to incur further burdens

and expenses by having to participate in discovery in this matter. Indeed, a stay will allow both

sides to avoid the time and expense of discovery if the Court grants the motions to dismiss.

       On the other hand, it is hard to conceive of any harm that would occur by deferring

discovery until after the 12(b)(6) motions are decided. Plaintiffs have showed no urgency in

                                                  4
pursuing discovery in this matter, which they filed two years ago. Leaving aside their failure to

even seek a Rule 26(f) conference to discuss a discovery plan for the case, last week was the first

time they expressed any interest in taking a deposition. If any portion of the case against Dr. Jones

survives the 12(b)(6) motion, undersigned counsel will cooperate with Plaintiffs and any remaining

Defendants in an orderly plan for discovery at that time.2

        Accordingly, the Court should stay discovery until it rules on the 12(b)(6) motions.

II.     The Court Should Issue a Protective Order as to Plaintiffs’ Planned Depositions

        Rule 26(c) permits a court to issue a protective order from discovery on a showing of good

cause “to protect a party or person from annoyance, embarrassment, oppression, or undue burden

or expense.” Apart from Defendants’ request for a stay, the Court should issue a protective order

to prevent Plaintiffs from deposing Dr. Jones and two other Defendants next week for at least four

reasons.

        First, Rule 26(d) provides, “A party may not seek discovery from any source before the

parties have conferred as required by Rule 26(f).” Because the parties have yet to confer in

accordance with Rule 26(f), Plaintiffs’ proposed depositions are, at best, premature. Indeed, the

parties have not even exchanged Rule 26(a) initial disclosures, a precursor to further discovery.

        Second, Plaintiffs’ deposition notices fail to comply with Rule 30(b)(1), which requires a

notice to “state the time and place of the deposition.” None of Plaintiffs’ three deposition notices

identifies the place of the deposition. They simply say, “Any location of deponent’s choice.” Thus,

they fail to notify the deponent, his counsel, other counsel, the court reporter, and other participants

of where they are to appear for the deposition.

        Third, Plaintiffs’ deposition notices appear to contemplate in-person depositions, which



2
 Given that Defendants have not even answered the Complaint due to the pendency of their 12(b)(6) motions, the
case schedule likely will need to be adjusted if any portion of the case survives the 12(b)(6) motions.

                                                      5
are inappropriate and unnecessary during the height of the Covid-19 pandemic and would expose

the participants to unnecessary risk of contracting or spreading the coronavirus. Due to his age,

Dr. Jones is among those most at risk.

         Fourth, it appears that Plaintiffs may be pursuing these depositions for an improper

purpose. After months of doing nothing to prosecute this case while the 12(b)(6) motions were

pending, Plaintiffs contacted Defendants’ counsel out of the blue last week to insist on taking these

depositions. As discussed in Defendant Stone’s motion (Dkt. 93), Plaintiff Klayman took the

deposition of Mr. Stone in a related case and then promptly posted it on his website, apparently to

embarrass Mr. Stone, to raise money, and for other purposes unrelated to the litigation. It appears

that Plaintiff Klayman has a similar intention here.3

         Accordingly, Dr. Jones and the other Defendants have demonstrated good cause for a

protective order directed at Plaintiffs’ efforts to depose Dr. Jones and other Defendants next week.

III.     Undersigned Counsel Conferred in Good Faith with Plaintiffs’ Counsel Prior to
         Filing this Motion

         In accordance with Local Rule CV-7(i), undersigned counsel attempted in good faith to

confer and resolve this matter by agreement with the other side prior to filing this Motion.

         On February 10, 2021, Plaintiff Klayman’s associate emailed Defendants’ counsel that

“Mr. Klayman will be filing notices of deposition for Mr. Alex Jones, Mr. David Jones, and Mr.

Owen Shroyer for February 24, 25, and 26 respectively.” In response, undersigned counsel emailed

Plaintiff Klayman and Plaintiff Corsi’s counsel that afternoon as follows:

         With the motions to dismiss fully briefed and pending since mid-October and
         hopefully on the verge of being decided, the most efficient course at this point
         would be to have the Court stay discovery pending resolution of the motions. If any
         portion of the case survives the motions, then the Court should extend the discovery
         deadline to permit the parties to complete discovery in an orderly fashion.

3
  Given this history and if discovery proceeds in the future, the Court should issue a confidentiality order to protect
the parties from Plaintiffs’ apparent desire to use discovery for purposes unrelated to the litigation. Undersigned
counsel is preparing a proposed Agreed Confidentiality and Protective Order based on the Court’s form.

                                                          6
       Defendants intend to file a motion to the effect. Will you consent and join the
       motion?

Plaintiff Klayman simply responded “[n]o,” without further elaboration. Plaintiff Corsi’s counsel

responded, “I don’t consent to the stay or the extension.”

                                         CONCLUSION

       For these reasons, the Court should stay discovery until it rules on Defendants’ 12(b)(6)

motions to dismiss, issue a protective order preventing Plaintiffs from deposing Defendants Alex

Jones, David Jones, and Owen Shroyer on February 24, 25, and 26, 2021, respectively, and order

such other and further relief that the Court deems just and proper.

Dated: February 17, 2021                      Respectfully submitted,

                                              s/David S. Wachen
                                              David S. Wachen
                                              Admitted Pro Hac Vice
                                              WACHEN LLC
                                              11605 Montague Court
                                              Potomac, MD 20854
                                              (240) 292-9121
                                              (f) (301) 259-3846
                                              david@wachenlaw.com

                                              Gregory P. Sapire
                                              State Bar of Texas No. 00791601
                                              SOLTERO SAPIRE MURRELL PLLC
                                              7320 N MoPac Expy., Ste. 309
                                              Austin, TX 78731
                                              (737) 202-4875
                                              (f) (512) 359-7996
                                              greg@ssmlawyers.com

                                              COUNSEL FOR DEFENDANT
                                              DAVID JONES




                                                 7
                                        Certificate of Service

        On February 17, 2021, I caused the foregoing to be filed electronically using the Court’s

electronic case filing system. Notice of this filing will be sent to counsel of record using the Court’s

electronic notification system.

                                                s/David S. Wachen
                                                David S. Wachen
